Citation Nr: 1635595	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  08-24 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as due to herbicide exposure, asbestos exposure, and ionizing radiation exposure.

2.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus, type II, and as due to result herbicide exposure, asbestos exposure, and ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran filed a Notice of Disagreement (NOD) in January 2008.  A Statement of the Case (SOC) was issued in June 2008, and the Veteran filed his VA Form 9 in August 2008. Supplemental SOCs (SSOCs) were issued in February 2011 and February 2016. 

In his August 2008 VA Form 9, the Veteran did not check a box indicating whether or not he wanted a Board hearing.  In August 2016, VA issued a letter asking the Veteran to indicate whether or not he wanted a hearing.  The Veteran was advised that if he did not respond within 30 days, the Board would assume he did not want a hearing and proceed accordingly.  The Veteran has not responded to the August 2016 letter and the Board will proceed with the adjudicating the claims. 

January 2010, May 2011, and September 2015 Board decisions remanded the case for additional development.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran asserts that exposure to ionizing radiation while in service caused his hypertension and diabetes mellitus type II.  The medical evidence of record indicates that the Veteran has current diagnoses of diabetes mellitus and hypertension.  See December 2005 Private Treatment Record.  The Veteran's service treatment records indicate that he was exposed to ionizing radiation while in service.     

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim.

Thus, a VA examination is necessary to determine whether the Veteran's diabetes mellitus or hypertension were caused by or related to ionizing radiation exposure in service.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to be afforded a VA examination by an appropriate physician.  Following a review of the record, the examiner should express an opinion as to the following:  

(a) Is the Veteran's diabetes mellitus, type II, at least as likely as not (50 percent or greater probability) related to in-service exposure to ionizing radiation? 

(b) Is the Veteran's hypertension at least as likely as not (50 percent or greater probability) related to in-service exposure to ionizing radiation? 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.  

2.  After completing the actions necessary to comply with the requests of this remand, readjudicate the claims of service connection for diabetes mellitus, type II, including as due to herbicide exposure, asbestos exposure, and ionizing radiation exposure and service connection for hypertension, including as secondary to diabetes mellitus, type II, and as due to herbicide exposure, asbestos exposure, and ionizing radiation exposure.  If the benefits sought remains denied, issue a Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the requisite period of time to respond before the record is returned to the Board for further review.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







